DETAILED ACTION
The instant action is in response to application 29 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
The title is not descriptive.  Please have a title that more completely describes the claimed invention.  Examiner suggests emphasizing the light load efficiency and reducing circular/circulation currents.
Paragraph 5 is a run-on sentence and not proper English.  Applicant is cordially reminded that they are only limited to one period in the claims.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, applicant claims 2 inductors (one charging, one discharging) in the independent claim and then says they are a single inductor.  An inductor cannot be a single inductor and multiple inductors simultaneously, especially in an apparatus claim.
As to claim 9, “the one same single inductor” lacks proper antecedent basis.  For the purposes of examination, it will be assumed applicant meant to “converter of claim 8” rather than claim 1.
As to claim 10, it is dependent upon claim 8 and inherits the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US 2021/0175805) in view of Zhu (US 2021/0288581).
As to claim 1,  Mercer discloses A resonant switching power converter (Fig. 4), which is configured to operably convert an input voltage (Vin) to an output voltage (Vout); the resonant switching power converter comprising: a plurality of capacitors (CF1, CF2); a plurality of switches (104, 106, 108, 110, 114, 116, 118), which are coupled to the plurality of capacitors; at least one inductor and a controller (302), which is configured to operably generate a charging operation signal (output 302) corresponding to a charging process and a plurality of discharging operation signals corresponding to a plurality of discharging processes, so as to operate the plurality of switches, so that the plurality of switches switch electrical connection relationships of the plurality of capacitors; wherein each of the charging operation signal and the discharging operation signals has a respective ON period, and wherein the ON periods do not overlap (Fig. 5) one another, so that the charging process and the plurality of discharging processes do not overlap one another (Fig. 5); wherein in the charging process, the controller is configured to operably control the switching of the switches via the charging operation signal, so that a series connection of the capacitors and the at least one inductor is formed between the input voltage and the output voltage (phase 1 would have 104, 106, 118 conduct which appears to read on the claim), which forms a charging path; wherein in each discharging process, the controller is configured to operably control the switching of the switches via a corresponding one of the discharging operation signals, so that a series connection of a corresponding one of the capacitors and a corresponding one of the at least one inductor is formed between the output voltage and a ground voltage level, which forms a discharging path in each respective discharging process (phase 3 would have 114, 116 conduct which appears to read on the claim); wherein a plurality of discharging paths are formed in a sequential order in the plurality of discharging processes; wherein the charging process and the plurality of discharging processes are arranged in a repeated, alternating manner, so as to convert the input voltage to the output voltage (See Fig. 5/4 showing multiple discharge paths).
Mercer does not disclose at least one charging inductor, which is connected in series to at least one of the plurality of capacitors; at least one discharging inductor, which is connected in series to at least one of the plurality of capacitors (Zhu, Fig. 4A/4B/4C, inductors L1/L2).
Zhu teaches at least one charging inductor, which is connected in series to at least one of the plurality of capacitors; at least one discharging inductor, which is connected in series to at least one of the plurality of capacitors;.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use ZVS as disclosed in Zhu to decrease switch stress.  
	As to claim 4, Mercer in view of Zhu makes obvious a plurality of switch drivers, each of which is coupled between the controller and a corresponding one of the switches, wherein each switch driver is configured to operably control the corresponding switch according to the charging operation signal or the corresponding discharging operation signal.  Though not explicitly taught, driver circuits generate individual signals in controller 302.  Having additional drivers is design choice and not patentable.  The advantage of driver circuits would be to faster turn on time for the switches.  
As to claim 5, Mercer in view of Zhu teaches wherein after the plurality of discharging processes in a present cycle have completed, a following charging process in a next cycle begins after a delay interval from the completion of the plurality of present discharging processes in the present cycle, wherein all of the switches that operate in the charging and discharging processes are nonconductive during the delay interval (Fig. 5, phase 2/4).
As to claim 6, Mercer in view of Zhu teaches wherein the at least one charging inductor is one single charging inductor and the at least one discharging inductor is one single discharging inductor (Zhu, Fig. 4A/4B/4C, inductors L1/L2).
As to claim 7, Mercer in view of Zhu teaches two inductors.  They not explicitly teach wherein an inductance of the single charging inductor is equal to an inductance of the single discharging inductor.  They do make this obvious.  The inductors can either be the same or different values and the advantages of each case are known.  Having the same inductance would simplify procurement and having different inductances would decrease EMI.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 8, Mercer in view of Zhu teaches wherein the at least one charging inductor and the at least one discharging inductor is one same single inductor (Mercer, Fig. 4).
As to claim 10, Mercer in view of Zhu teaches wherein in the charging process and in the plurality of discharging processes, the resonant switching power converter changes a voltage conversion ratio of the input voltage to the output voltage by keeping at least one of the plurality of switches to be ON and keeping at least two of the plurality of switches to be OFF (Fig. 5).
As to claim 11, Mercer in view of Zhu teaches charging, discharging, and a resonant frequency.  He does not explicitly teach wherein the charging process has a charging resonant frequency, whereas, the discharging process has a discharging resonant frequency, and wherein the charging resonant frequency is identical to the discharging resonant frequency.  However, this is obvious.  The frequencies can either be the same or different values and the advantages of each are known.  Having the same frequency would simplify control and having different frequencies would decrease EMI.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 12, Mercer in view of Zhu teaches charging, discharging, and a resonant frequency.  He does not explicitly teach wherein the charging process has a charging resonant frequency, whereas, the discharging process has a discharging resonant frequency, and wherein the charging resonant frequency is different to the discharging resonant frequency.  However, this is obvious.  The frequencies can either be the same or different values and the advantages of each are known.  Having the same frequency would simplify control and having different frequencies would decrease EMI.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 13, Mercer in view of Zhu teaches wherein zero voltage switching is achieved by adjusting a duration period of the charging process (Zhu, ¶58, Fig. 41b).
As to claim 14, Mercer in view of Zhu teaches wherein zero voltage switching is achieved by adjusting at least one duration period of the plurality of discharging processes (Zhu, ¶58, Fig. 41b).
As to claim 15, Mercer in view of Zhu teaches wherein the resonant switching power converter is a bidirectional resonant switching power converter (Zhu, abstract).
As to claim 16, Mercer in view of Zhu teaches wherein a voltage conversion ratio of the input voltage to the output voltage of the resonant switching power converter is 4:1, 3:1 or 2:1. (claim 9 specifies 4:1).
As to claim 17, Mercer in view of Zhu teaches wherein in the charging process, turned-ON time points and turned-OFF time points of the switches operating in the charging process are synchronous with a start time point and an end time point of a positive half wave of a charging resonant current of the charging process, so that zero current switching is achieved (Fig. 5, shows periodic functioning).
As to claim 18, Mercer in view of Zhu teaches wherein in the plurality of discharging processes, turned-ON time point and turned-OFF time point of the switches operating in the plurality of discharging processes are synchronous with the start time point and the end time point of a positive half wave of a discharging resonant current of one of the plurality of discharging processes, so that zero current switching is achieved (Fig. 5 shows periodic function).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11418112. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application uses synonyms to describe similar effects.
Allowable Subject Matter
Claims 2-3 would be allowable if a disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed and rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 2, the prior art fails to disclose: “further comprising: a zero current detection circuit coupled between the controller and the output voltage, wherein the zero current detection circuit is configured to operably detect a charging resonant current in the charging process or detect a discharging resonant current in the plurality of discharging processes, wherein when the zero current detection circuit detects that a level of the charging resonant current or a level of the discharging resonant current is zero, the zero current detection circuit is configured to operably generate a zero current detection signal, which is inputted into the controller.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839